DETAILED ACTION
The Amendment filed 02/22/21 has been entered.  Claims 1-10 and 12-17 are currently pending, with claims 11 and 18-20 being cancelled.  In light of the claim amendments, the 102 rejection has been modified into a 103 rejection as detailed below.  Revised 112 rejections are also detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected because it redefines “a motor,” but this component was previously defined in claim 1, from which this claim depends.  See claim 4, line 1.  This double inclusion is improper and confusing.
Claim 17 is rejected because it redefines “a motor,” but this component was previously defined in claim 12, from which this claim depends.  See claim 17, line 2.  This double inclusion is improper and confusing.
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3-4 are rejected because both of these recite that a position of the inertia track body is adjustable with respect to the inertia track housing, due to a motor.  This is recited in the last limitation of claim 1, from which both of these claims depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Jones
Claims 1-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. Patent No. 5,197,692) (previously cited).  Jones is directed to an adaptive fluid mount.  See Abstract.
Claim 1: Jones discloses a device [Figs. 3, 5] to absorb vibration, the device comprising: an inertia track housing (22, 30); an inertia track fluid reservoir (45, 46, 47); wherein the inertia track fluid reservoir is within the inertia track housing; and an inertia track body (44); wherein the inertia track body is within the inertia track housing, the inertia track body includes walls, and the walls (annular surface of 44) define a first spiral inertia track (45) and a second spiral inertia track (46) within an outer surface of the inertia track body, wherein the first spiral inertia track and the second spiral inertia track are spiral channels within the outer surface of the inertia track body, the first spiral inertia track connects a first fluid reservoir (36) with the inertia track fluid reservoir, the second spiral inertia track connects a second fluid reservoir (38) with the inertia track fluid reservoir, the first spiral inertia track is configured to channel the flow of a fluid along the first spiral inertia track, the second spiral inertia track is configured to channel the flow of the fluid along the second spiral inertia track, and a combination of the flow of the fluid along the first spiral inertial track, the flow of the fluid along the second spiral inertial track, and an interaction of the fluid with the first fluid reservoir, the inertial track fluid reservoir, and the second fluid reservoir [see col. 5, lines 16-34], is effective to absorb the vibration [see Abstract; col. 1, lines 6-12].  See Figs. 3, 5. 
Jones further discloses a housing (11, 12, 14, 20), wherein a first end of the housing is attachable and removable from a static object or structure (13, 15) [see Figs. 1, 2]; and a motor (97) configured to adjust a position of the inertia track body with respect to the inertia track housing.  See Fig. 7; col. 3, lines 52-65.
Jones discloses all the limitations of this claim except for an explicit mention of the location of the motor (97).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention for the motor (97) to be located somewhere within the broadly recited “housing” (collectively 11, 12, 14, 20) because the motor would need to be located adjacent the device/inertia track body (44) since it is responsible for directly rotating this cylindrical member.  For an aircraft wing and engine, the motor would ideally be contained ‘within’ this “housing” to protect it from the elements and to preserve aircraft aerodynamics. 
Claim 2: Jones discloses at least one stopper (58, 60), wherein the at least one stopper is configured to seal off an end of the first spiral inertia track and prevent the fluid from flowing past the stopper.  See col. 3, lines 66-68. 
Claim 3: Jones discloses that a position of the inertia track body is adjustable with respect to the inertia track housing.  See col. 3, lines 52-65. 
Claim 4: Jones discloses a motor (97), wherein the motor is configured to adjust a position of the inertia track body with respect to the inertia track housing.  See Fig. 7. 
Claim 5: Jones discloses a first plunger seal (32, 58), wherein the first plunger seal is housed within the housing; a second plunger seal (34, 60), wherein the second plunger seal is housed within the housing; the first fluid reservoir, wherein walls of the housing define the first fluid reservoir and the first fluid reservoir is adjacent to the first plunger seal; the second fluid reservoir, wherein walls of the housing define the second fluid reservoir and the second fluid reservoir is adjacent to the second plunger seal; a strut arm (11), wherein a first end of the strut arm is secured to the first plunger seal and a second end of the strut arm is attached to a mobile end; and wherein the inertia track housing is attached to inner edges of the first plunger seal and inner edges of the second plunger seal and the inertia track housing is in contact with the strut arm.  See Fig. 2. 
Claim 6: Jones discloses a fluid, wherein the first fluid reservoir, the second fluid reservoir, the inertia track fluid reservoir, the first spiral inertia track, and the second spiral inertia track hold the fluid.  See Fig. 3; col. 2, line 60. 
Claim 7: Jones discloses that the fluid is a hydraulic fluid.  See col. 2, line 60. 
Claim 8: Jones discloses that the fluid is effective to flow in a first direction, towards the mobile end of the strut arm, through the first spiral inertia track, from the first fluid reservoir to the inertia track fluid reservoir, and in a second direction, towards the stationary end of the strut arm, from the inertia track fluid reservoir to the second fluid reservoir.  See Fig. 3; col. 5, lines 16-34 (both directions).  
Claim 9: Jones discloses that the first plunger seal and the second plunger seal are elastomeric bearings.  See Fig. 3; col. 3, line 11. 
Claim 10: see claim 3 above.  See also col. 4, lines 58-61. 
Claim 12: see claim 1 above.
Claim 13: see claim 7 above.
Claim 14: see claim 2 above.
Claim 15: Jones discloses flowing the fluid from the inertia track fluid reservoir to the first fluid reservoir along the first spiral inertia track; and flowing the fluid from the second fluid reservoir to the inertia track fluid reservoir along the second spiral inertia track.  See col. 3, lines 22-65. 
Claim 16: Jones discloses that a length of the first spiral inertia track and a length of the second spiral inertia track are adjustable.  See Abstract; col. 2, lines 11-27. 
Claim 17: Jones discloses that the length of the first spiral inertia track and the length of the second spiral inertia track are adjustable by a motor or actuator.  See Fig. 7; col. 2, lines 11-27; col. 4, line 58 – col. 5, line 15.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-17 have been considered but are moot because of the new ground of rejection.  Applicant properly contends that there is no explicit discussion of the location of the motor (97), let alone it being “within the housing.”  See Remarks, pages 7-8.  In response, Applicant has broadly recited “a housing,” merely requiring that an end is attachable to a structure.  Thus, the Jones “housing” may include the various components (11, 12, 14, 20) that are removably attached to the pylon and wing (13, 15).  It would be obvious for the motor to be located at least somewhere within this collective housing because it would need to be adjacent to the cylindrical member/”inertia track body” (44) that it directly rotates.  Applicant’s broad “housing” limitation permits Jones to be used again, albeit with the slightly modified 103 rejection.
For the foregoing reasons, all pending claims remain rejected as detailed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        November 20, 2020